 SMUCKER CO. 35Smucker Company 
and International Brotherhood of 
Electrical Workers, Local Union No. 98.  
Case 4Œ
CAŒ28672 
January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER 
 On January 17, 2001, Administrative Law Judge Ben-
jamin Schlesinger issued the 
attached decision.  The Re-
spondent and the General Counsel filed exceptions, sup-
porting briefs, and answering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions, 
and to adopt the recommended Order.
2I.  ALLEGED VIOLATIONS
 The judge found that the Respondent, a drywall con-
tractor on a job at Villanova University, violated Section 

8(a)(3) and (1) of the Act by failing to hire and consider 

for hire union representatives Timothy Browne, Fred 
Cosenza, and Wayne Miller because of their union af-
filiation.  In so finding, the judge rejected the Respon-

dent™s contention that Browne, Cosenza, and Miller were 
not ﬁbona fideﬂ applicants
.  The Respondent has ex-
cepted to this conclusion.  We agree with the judge. 
As discussed in the judge™s decision, in order to estab-
lish a refusal-to-hire violation, the General Counsel had 
to show, among other things, that Browne, Cosenza, and 

Miller had the relevant experience or training for the 
helper and laborer positions for which they applied.  
FES, 331 NLRB 9, 12 (2000).  The judge found that the 
General Counsel made this showing and otherwise satis-

fied his threshold burden, as required by 
FES
. The burden then shifted to
 the Respondent to prove 
that it would not have hired the applicants even in the 

absence of their union support or activity.  Id.
3                                                          
                                                                                             
1 The Respondent and the General C
ounsel have excepted to some of 
the judge™s credibility findings.  The Board™s established policy is not 
to overrule an administrative law ju
dge™s credibility resolutions unless 
the clear preponderance of all the relevant evidence convinces us that 
they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the 
record and find no basis for reversing the findings. 
2 We shall substitute a new notice in accordance with our recent de-cision in Ishikawa Gasket America
, Inc.
, 337 NLRB 175 (2001). 
3 We need not revisit the thorny issue of which party bears the bur-
den of proof concerning whether Br
owne, Cosenza, and Miller were 
bona fide applicants.  See 
Exterior Systems
, Inc.
, 338 NLRB No. 82 
(2002); cf. 
Merit Electric Co., 328 NLRB 212, 213 fn. 6 (1999); see 
also HVAC Mechanical Services
, 333 NLRB 206 (2001); 
Sommer 
Here, the judge specifically credited the testimony of 
Browne, Cosenza, and Miller that they would have ac-
cepted jobs with the Respondent.  He specifically found 
that they ﬁtruly wanted to work for the Respondent, al-

beit with the ulterior motive of trying to organize it from 
the inside.ﬂ  His finding is supported by the fact that 
Browne, for example, sought employment with other 

contractors on the Villanova project and actually worked 
for several of those contractors.  See 
Lin R. Rogers Elec-
trical Contractors, 
328 NLRB 1165, 1166 fn. 8 (1999).  
In these circumstances, we see no sound reason to upset 
the judge™s finding that Browne, Cosenza, and Miller 
were bona fide applicants. 
We also find unpersuasive the Respondent™s argument 
that Browne, Cosenza, and Miller intended only to 
ﬁtrump upﬂ unfair labor practice charges against it.  The 
Respondent points out that they were alleged discrimina-
tees in a number of other charges filed with the Board 

during the same time period.  To begin, the Respondent™s 
argument ignores the judge™s specific credibility findings 
discussed above.  In any event, that Browne, Cosenza, 

and Miller were named as discriminatees in charges filed 
against other employers does not establish that they were 
only seeking to provoke violations by the Respondent, or 
otherwise undercut their status as bona fide applicants.  
See Sommer Awning Co.
, supra at 1327 (ﬁenforcement of 
one™s statutory rights does not necessarily translate into a 
less than bona fide attempt to obtain employmentﬂ).  Ac-
cord: M. J. Mechanical Services
, 324 NLRB 812, 813Œ
814 (1997), enfd. 172 F.3d 920 (D.C. Cir. 1998) (unpub-
lished table decision). 
Accordingly, we affirm th
e judge™s finding that the 
Respondent violated Section 
8(a)(3) and (1) of the Act 
by refusing to hire and consider for hire Browne, 

Cosenza, and Miller because 
of their union affiliation. 
II.  REMEDIAL ISSUES
 Although finding a violation, the judge denied 
Browne, Cosenza, and Miller instatement and full back-

pay because it became clear by the second day of the 
hearing that they had cheated
 on the Respondent™s pre-
employment skills test.  Acknowledging the General 
Counsel™s claim that backpay could be cut off only when 
the employer has an established past practice of terminat-
ing an employee for that mi
sconduct, the judge found 
that no past practice was necessary here because:  (1) 
there was no evidence that an
y applicant had previously 
engaged in such misconduct; and (2) the misconduct was 
 Awning Co.
, 332 NLRB 1318, 1326Œ1327 (2000).  We find that, re-
gardless of who bears the burden on this issue, the judge properly found 
based on the record evidence that the 
applicants in this case were bona 
fide. 
341 NLRB No. 10 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 36ﬁmalum in se.ﬂ  Accordingly, the judge ruled that back-
pay would continue only until November 16, 2000, the 
second day of hearing, when the Respondent™s human 
resources manager, Todd Montgomery, testified about 

the tests.  The General Counsel excepts.  We affirm the 
judge™s ruling for the reasons that follow. 
The Board™s usual remedies for refusal-to-hire viola-
tions are instatement and backpay.  See generally 
FES, supra (establishing elements 
of refusal-to-hire and re-
fusal-to-consider violations).  It is well established that, 
if an employer claims a discriminatee is not entitled to 
instatement and full backpay, 
it is the employer™s burden 
to prove that the discriminatee engaged in misconduct for 

which the employer would have disqualified any em-
ployee from continued or future employment.  See 
Mar-
shall Durbin Poultry Co.
, 310 NLRB 68, 69Œ70 (1993), 
enfd. in pertinent part 39 F.3d 1312 (5th Cir. 1994).  The 

employer must ﬁestablish that the discriminatee™s con-

duct would have provided grounds for termination based 
on a preexisting lawfully applied company policy and 
any ambiguities will be resolved against the employer.ﬂ  

John Cuneo, Inc.
, 298 NLRB 856, 857 fn. 7 (1990).  The 
Board will not infer or assume that an employer would 

have disqualified an individual based on the nature of his 

misconduct.  
John Cuneo
, supra at 857 fn. 7.
4There is no evidence that the Respondent had an ex-
press policy or past practice for dealing with cheating on 

a preemployment exam.  Nor doe
s the record show that it 
had previously confronted a similar situation.  While 

Montgomery testified that he personally had not dealt 

with a similar situation in the past, he also testified that 
he would have deemed the three applications invalid had 
he been aware of the cheating at the time.  We find that 
the judge credited, albeit implicitly, Montgomery™s tes-
timony as evidenced by the 
judge™s concluding reference 
to that testimony in cutting off backpay as of the second 
day of the hearing. 
In turn, the Respondent™s established practice of re-
quiring applicants to complete a preemployment exam 

provides an objective basis for Montgomery™s testimony.  
Inherent in giving such an exam is a policy to disqualify 

applicants who cheat.
5  In other words, for the exam to 
achieve its objectiveŠto give the Respondent a fair 

measure of an applicant™s actual jobs skillsŠapplicants 

must complete the exam hon
estly.  Otherwise, the pur-
                                                          
                                                           
4 Accordingly, we disavow the ju
dge™s repeated co
mments evidenc-ing his own disapproval of the applicants™ conduct.   
5 Cf. Hoffman Plastic Compounds
, Inc.
, 326 NLRB 1060, 1062 
(1998), enfd. 237 F.3d 639 (D.C. Cir. 2001) (en banc), reversed on 
other grounds 535 U.S. 137 (2002) (employer™s policy of not hiring 
illegal aliens was evidenced by em
ployment application, which asked 
whether applicant was prevented fr
om lawfully becoming employed 
due to immigration status). 
pose of requiring the exam would be frustrated.  This is 
exactly what happened when Browne, Cosenza, and 
Miller cheated on their preemployment exams. 
For these reasons, we conclude that the Respondent 
did ﬁestablish that the discriminatee™s conduct would 

have provided grounds for termination based on a preex-
isting lawfully applied company policy,ﬂ in the words of 

John Cuneo, 
supra.  Accordingly, we affirm the judge™s 
conclusion that the discriminatees are not entitled to in-

statement or to claim backpa
y beyond the second day of 
the hearing.
6ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Smucker Company, its offi-

cers, agents, successors, and assigns, and/or representa-
tives, shall take the action set forth in the Order. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT
 fail to consider for hire or refuse to hire 
job applicants because of their union affiliation. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them by Section 7 of the National 

Labor Relations Act. 
WE WILL make Timothy Browne, Fred Cosenza, and 
Wayne Miller whole for any loss of pay and benefits they 

may have suffered, with interest, as a result of our viola-
 6 With respect to the respective burdens of proof regarding back pay 
until that time, Chairman Battista and Member Schaumber are inclined 
to agree with then-Member Hurtgen™s dissenting views expressed in 
Ferguson Electric Co.
, 330 NLRB 514 (2000), enfd. 242 F.3d 426 (2d 
Cir. 2001).  However, they note that the Respondent does not seek to 
overrule 
Ferguson Electric
.  In these circumstances
, they agree to apply 
the principles of 
Ferguson Electric
 rather than those set forth in the Ferguson
 dissent. 
 SMUCKER CO. 37tions of Federal labor law, from the date of our refusal to 
hire them until November 16, 2000. 
SMUCKER COMPANY
  Randy M. Girer, Esq. 
and Michael C. Duff, Esq
., for the Gen-
eral Counsel. Thomas R. Davies, Esq. (Harmon & Davies, P.C
.), of Lancas-ter, Pennsylvania, for the Respondent. 
Richard C. McNeil Jr. 
and Jennifer B. Liebman, Esqs. (Sagot, 
Jennings & Sigmond), 
of Philadelphia, Pennsylvania, for 
the Charging Party. 
DECISION FINDINGS OF FACT AND 
CONCLUSIONS OF 
LAW BENJAMIN 
SCHLESINGER
, Administrative Law Judge.  This is 
a salting case involving three union representatives, Timothy 
Browne, Fred Cosenza, and Wayne Miller, who, the complaint 
alleges, were not hired or cons
idered for hire by Respondent 
Smucker Company in violation of Section 8(a)(3) and (1) of the 

National Labor Relations
 Act.  Respondent de
nies that it vio-lated the Act in any manner.
1Respondent, a Pennsylvania corporation with an office and 
place of business in Smoketown, Pennsylvania, has been en-

gaged as an interior finishing contractor in the construction 
industry, with an emphasis on dr
ywall, drywall finishing, and 
metal framing.  During the y
ear ending December 21, 1999, 
Respondent purchased and received goods valued in excess of 

$50,000 from points outside Pennsyl
vania.  I conclude that 
Respondent is an employer engaged in commerce within the 

meaning of Section 2(2), (6), and (7) of the Act.  I also con-
clude, as Respondent admits, that
 the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.  
The testimony of Browne, an organizerŠbusiness agent of 
International Brotherhood of El
ectrical Workers, Local Union 
98, Cosenza, a business represen
tativeŠorganizer for the Phila-
delphia Building Trades Coun
cil, and Miller, a business 
agentŠorganizer and president of Sprinkler Fitters Local Un-
ion 692, differed from that of Re
spondent™s sole witness, its 
human resources manager, Todd Montgomery.  According to 
Browne and Cosenza, they l
earned that Respondent, a nonunion 
firm, would be engaged in a project at Villanova University;
2 and they and Gene Pender, an 
organizer for the Laborers Un-
ion, Local 413, went to Res
pondent™s office on Monday, April 
19, 1999,
3 to apply for jobs.  Browne had previously done 
some salting, and so he told the others, less experienced than 

he, that he was to do all the talking.  When they went to Re-
spondent™s office, they entered into a small room, where there 
was a window to their left, behind which was a receptionist.  
                                                          
 1 The relevant docket entries are as follows: The hearing was held in Philadelphia, Pennsylvania, on November 15 and 16, 2000. The charge 
was filed by International Brotherhood of Electrical Workers, Local 
Union No. 98 on October 15, 1999, and the complaint was issued on 
December 21, 1999. 
2 The job, which started on August 12, 1999, or a week before, in-
volved construction of interior walls
 and ceilings, metal stud framing, 
drywall, and acoustical ceilings at some dormitories. 
3 All dates refer to the year 1999, unless otherwise stated. 
Browne asked for an application for each of the three and then 
asked for an additional copy to make duplicates of and to give 
to friends who were unable to co
me to Respondent™s office.  
All his requests were granted, to the delight of Browne, who 

thought it most important that he
 was given permission to make 
copies of the application form
s, which (also of great impor-
tance) were not numbered.  He al
so was given permission to fill 
in the applications away from 
Respondent™s office, making it 
easier for the forms to be prepared.  Thus, he could make as 

many copies as he wanted a
nd attempt to have employed nu-
merous union sympathizers, making 
it that much easier to or-
ganize Respondent.  Another impor
tant fact noticed by Cosenza 
and Browne was that Respondent had posted no notice that the 

applications expired in a 
certain number of days.  
So off they went from Respondent™s office, returning to their 
respective union offices to make pl
ans for their next visit.  That 
occurred the following Monday, April 26, when Cosenza and 

Browne, armed with a stack of 
other completed applications 
that they obtained from the Carpenters Union and Electrical 

Workers, were joined by Miller.  When they got in the car to 
travel from Philadelphia to Smoketown, they had not filled out 
their own applications, so Miller a
nd Browne filled theirs out in 
the car which Cosenza was driving.  Cosenza filled his out in 

the car when they arrived at
 Respondent™s office, and once 
again all agreed that Browne was to do all the talking.  They 

entered the office, all wearing 
union shirts and insignia, and 
Browne went to the same window, where he delivered the other 
applications and the three of theirs, in which each indicated that 
they were currently union busine
ss agents.  The receptionist 
looked them over and asked whether 
theirs were in the stack.  
Browne said that they were.  To Browne™s surprise, the recep-
tionist asked them to wait for a minute, and they waited for 
five, at which point Montgomery came through the door and 
asked if they would mind taking 
a test.  Browne said no, and the three were given four-page tests, each page dealing with a 

different skill, attached to clipboards, and they proceeded to fill 

them out.  Once finished, they returned them to the receptionist, 
who again told them to wait.  Shortly, Montgomery returned.  
Browne asked how they did, and Montgomery said that they 
did ﬁreal good, everything looks good.ﬂ  Browne asked how 
long the applications were good fo
r, and Montgomery said that 
they were good forever.  Browne 
asked whether there were jobs 
available, and Mont
gomery replied that Respondent was not 
hiring at that time, but expected to do so soon.  The three left. 
According to Montgomery,  
 The receptionist brought a packet of applications to me 
and I looked at them.  I went out
 to meet the gentlemen.  I 
told themŠI asked them if 
their applications were among 
this group and they said yes.  So then I told them that they 

needed to fill out an assessment questions to determine 
their expertise.  
So they received the assessment questions on a clip-
board.  I told them to notify the receptionist when they 
were completed and I went back
 to do what I was doing.  I 
was told that they were done so I went out, took the as-

sessment questions from them, l
ooked over them briefly.  
At that point Mr. Browne was doing the talking and he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 38asked me how our work outlook was and I said it looks 
okay that they had done pretty well and he asked me then 
about the Villanova project and I said what about Villa-
nova and he said to me that
 we™re working for Shoemaker 
down there and we don™t want to do that.  
At that point I was just ki
nd of not sure what was go-ing on and so at that point 
he saidŠhe came over a little 
closer to me and we were about a foot to a foot and a half apart and he asked what™s the ne
xt procedure.  I said we™ll 
[sic] we™re not currently hiring.  If we need you we will 

give you a call.  So I told him that if we needed him that 
we would give him a call. 
So at that point I believe the other two fellows who 
were standing there moving towards the door and Mr. 
Browne came over and he put his arm around me and he 
said you™re messing with the union now and I said what™s 
that supposed to mean. As he was walking out the door he 
said you™re a smart guy you figure it out and that was the 
end of the conversation. 
 Montgomery denied that he ha
d ever been asked how long 
the applications were good for and that he gave any answer.  

Respondent™s position papers submitted to the Region during 
the investigation of the unfair 
labor practice charge contended 
that, before the events in this
 case, Respondent had rules posted 
in its office that provided, in pa
rt, that applications would ex-
pire after 30 days.  For example, 
in a letter dated September 2, 

Respondent™s counsel admitted to
 the Region that the three 
union representatives had filed applications on April 26 and 

stated: ﬁA copy of the Company™s hiring policy is posted in the 
reception area and a key element of this policy is that applica-
tions would be considered active 
for thirty days.ﬂ  In a letter 
dated September 20, counsel encl
osed ﬁa copy of the Applica-
tion Procedure which have [sic] been posted at the Company™s 
facilities since mid-April.ﬂ  In a letter dated November 23, 
counsel wrote:  With respect to your questions regarding the Company™s hir-
ing policies, as I previously indicated, these were posted 
sometime in April 1999.  I believe I had indicated to you be-
fore that there was some inconsistency in the application of 
the policies at the very beginning, but the policies have been 
continuously applied for the last several months.  During our 
conversation, you advised me that there were claims that indi-
viduals had visited the Company™s offices during the summer 
and that the policy was not posted.  The Company tells me, 
and based upon my occasional visits to their facility it appears 
to be true, that since the policy was posted in April 1999 it has 
been continuously posted in the office.  
 Because of the representations of Respondent™s counsel, the 
counsel for the General Counsel
 took pains to prove on her 
direct case that there were no rules posted in the office and that 
none of these rules had been complied with up to the date of the 
union representatives™ second vis
it.  On Respondent™s direct 
case, its position that there were rules on the wall on April 26 
was abandoned.  Montgomery testif
ied that he had attended a 
seminar in March, from which the rules stemmed, but he had not had a chance to post them.  He finally posted them on April 
27, the day following the applications of Cosenza, Browne, and 
Miller, and they have remained up since, a fact disputed by two 
carpenters, who testified that they applied for jobs in July and 
that there were no rules posted.  In addition, the 30-day rule had 
been in effect even prior to the seminar, when he first became 
the human resources manager in August 1998, and that all ap-
plications over 30 days old had b
een put in a separate file and 
retained for another 11 months, because it was his understand-

ing that that was required by law.
  In any event, he never told 
the three representatives that their applications were going to 

expire in 30 days.  
The facts stated by Respondent
™s counsel in the position pa-
pers were not made up.  Someone
 told him what the facts were 
and misled him; and nobody corrected them, even up to the 

time of the hearing, when Montgomery admitted that there was 
no posting on April 26.  Against this, there is the problem of the 
credibility of the three union representatives, who denied that 
they had cheated in filling out the employment tests they took 
on April 26 or had helped one another, when it is so clear that 
at least Browne and Miller not on
ly helped one another but also 
may have written the same pages for the other.  The answers, 

even the blanks, are the same.  The bad spelling is identical.
4  Despite my rejection of this testimony of the three represen-
tatives, in determining whom to believe on the issue of the 30-
day rule, I do not credit Montgomery.  If Respondent had a 
longstanding rule that threw out 
applications that were more 
than 30 days old, the position st
atements would have said ex-actly that, instead of relying on posted rules that were not 
posted.  Those rules required the numbering of applications, 
required each application to bear a stamp to show its original-

ity, and required each applican
t to show proper identification 
and to be present to fill out the applications.  The rules prohib-

ited the copying of applicati
ons and prohibited group applica-
tions.  None of these rules were complied with on April 26.  

There were no numbers on the applications; Browne was given 
an application form from which to make copies; Respondent 
accepted the applications of peopl
e who were not present in the office.  Montgomery conceded that on April 26, none of the 
rules were in effect.  It follows that the 30-day policy, which 
was part of the rules, was also not in effect.  It became effective 
the day after, not as Montgomer
y testified that it was a long-
standing policy since 1998, but that it became Respondent™s 

policy with the adoption of the rules, because if it were the 
policy before, the position statem
ents would have made men-
tion of that.  
All this is not to say that 
Montgomery™s testimony, quoted 
above, was wholly false.
  When the application process went so 
well for the union representatives, Browne was overly pleased. 
(He testified, ﬁwe were so excited, that we had the applications, 
we had permission to make copies of themﬂ); the applications 
were delivered, including the batch that was copied and filled 
                                                          
 4 I have considered other problems 
in the testimony of all the wit-
nesses, such as the omission from 
Browne™s precomplaint investigatory 
affidavit of the word ﬁforeverﬂ an
d Cosenza™s inconsistent testimony 
about whether anything had been said
 about the Villanova job.  None-
theless, ﬁIt is no reason for refusing to accept everything that a witness 
says, because you do not believe all of it; nothing is more common in 
all kinds of judicial decisions than to believe some and not all.ﬂ 
NLRB v. Universal Camera Corp.
, 179 F.2d 749, 754 (2d Cir. 1950).  
 SMUCKER CO. 39out away from Respondent™s pr
emises; there was no numbering 
on the applications; and he ha
d the commitment by Montgom-
ery that the applications, like the visibility on a clear day, were 
ﬁforever.ﬂ  He had control, and he let Montgomery know that 
he was caught in the vise that 
ﬁthe unionﬂ had pressured him 
into.  When Browne and the others left, Montgomery must have 

continued to consider what Browne meant by his statement that 
he was messing with the Union, 
and his thoughts went back to 
the seminar that he attended in March.  What was it that I was 

to do to avoid salting, Montgomery thought, and suddenly he 
remembered the rules that he was to post.  And that was the 
genesis of the rules and the fa
lse notification to Respondent™s 
counsel that the rules had been 
posted.  In finding that Mont-
gomery made the ﬁforeverﬂ commitment, I also find that 
Browne and Miller were aware of
 salting techniques and would 
have ensured that their applicat
ions had been renewed at the 
end of the 30 days, if that were really necessary.  I am con-
vinced that Montgomery assured 
them that it was not neces-
sary.
5 For this reason, Respondent™s may not rely on 
Eckert 
Fire Protection, Inc.
, 332 NLRB 198 (2000), in which it was 
found that the employer had im
posed a valid policy that it 
would not consider applications 
that were over 30 days old. 
In FES, 331 NLRB 9, 12 (2000), the Board required the 
General Counsel to prove in a refusal-to-hire case, under the 
allocation of burdens set forth in 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982):  
 (1) that the respondent was hiring, or had concrete plans to 
hire, at the time of the alleged unlawful conduct; (2) that the 
applicants had experience or training relevant to the an-
nounced or generally known requirements of the positions for 
hire, or in the alternative, that the employer has not adhered 
uniformly to such requirements, or that the requirements were 
themselves pretextual or were applied as a pretext for dis-
crimination; and (3) that antiunion animus contributed to the 
decision not to hire the applic
ants.  [Footnotes omitted.] 
 Regarding item (1), Respondent 
was not hiring at the precise time that the applications were 
filed on April 26, was not adver-
tising, and was not using subcon
tractors to perform work nor-
mally done by employees.  However, it was still looking for 

skilled mechanics with 3 years™ experience, as shown by the 
fact that it continued to offe
r its employees bonuses to find 
them, as much as $500 at one time, but from early March $100, 
soon to be increased to $300 in
 June.  The General Counsel 
relies on a statement by Responde
nt on April 7, regarding an 
application for unemployment compensation of Chad Herr, an 
employee who left, that ﬁconti
nuing work [was] available.ﬂ  
However, the same documents also
 show that Herr was laid off 
because of lack of work.  In addition, the General Counsel con-
tends that there were ample j
obs pending, but whether Respon-
                                                          
                                                           
5 Respondent™s reliance on its rule was unsupported by any docu-
ment, but just on the basis of Montgo
mery™s statement. He had tenable 
excuses when confronted with appli
cations that had been retained for 
more than 30 days, explaining that th
ey had been hired within the time 
period to start more than 30 days af
ter they submitted applications. His 
lack of explanation of the application on which he wrote ﬁkeeper,ﬂ 
however, was less than satisfactory.  
dent had a need to hire additi
onal employees on April 26, even 
with the loss of two employees who left shortly before the three 
filed their applicati
ons, was not proved.  
While it is true that Respondent
 hired no one in all of May, 
which included the 30 days after the three union representatives 
filed their applications, the failure to do so may have been 
merely a ruse.  After all, Resp
ondent had hired employees in 

every month through April, including the day after the three 
applied; and Respondent hired se
ven employees in June, start-
ing on the 1st, including two trainees on June 8, a laborer on 

June 21, and a trainee on June 22.  In addition, Respondent 
hired another 11 new employee
s, including one trainee, in 
July.
6  So, these are some support for the General Counsel™s 
contention that Respondent held 
off hiring in that 1 month of May solely to make its case that
 it had no opening for employ-
ment for 30 days, the representa
tives™ applications therefore 
lapsed, and it was free to hire em
ployees, who at that time had 
no union connections.  On the other hand, there was no proof of 
concrete plans to hire in May.
7Once the 30 days expired, Respondent thought it was free of 
any obligations to hire the union business agents.  It hired a 
substantial number of persons in 
June and July and extensively 
used personnel and employment 
services such as Manpower 
and Labor Ready for the purpose of getting skilled mechanics 
whom it found that it could not hi
re as employees, even with 
giving bonuses.  Respondent adver
tised in newspapers in six 
communities on June 2, 10, 17, 18, 20, and 21, for experienced 
drywall hangers, finishers, and metal framers with 2 years™ 
experience and for trainees, with 2 years™ experience preferred 
ﬁbut will train.ﬂ  Respondent did not hire the three union repre-
sentatives.  It did not consider 
any of them for employment.  It 
did not contact any of them or 
ask to interview them.  I thus 
find that, with the applications continuing in effect into June 
and July, Respondent had concrete plans to hire, as shown by 

the fact that if it did hire employees, thus meeting the first of 
the three requirements of 
FES
. The second requirement is also
 present here.  Although the 
three union representatives testified that they had construction 
trade experience, they exaggerated, raising home repairs to a 
degree of skill and experience far 
beyond their worth.  But they 
certainly had enough skills to perform laborers™ or helpers™ 

work, for which they had applied and which required no skills 
at all.  That is shown by the 
hire of individuals who were no 
better qualified than the three union representatives to fill the 

positions which Respondent filled
, after Respondent refused to 
hire or consider the three. 
 Otherwise, there is not enough 
shown in the applications of the business agents or in their 
credible testimony to prove that they were capable of perform-
 6 In describing the jobs, I have omitted summer hires. 
7 ﬁThe General Counsel may estab
lish a discriminatory refusal to 
hire even when no hiring takes place 
if he can show that the employer 
had concrete plans to hire and then decided not to hire because appli-
cants for the job were known union members or supporters.  
FES
, supra  
at 12 fn. 7.  I reject the counsel 
for the General Counsel™s reliance on 
the hearsay statement of Respondent™s receptionist, made in a telephone 

call, that Respondent was ﬁalways looking for good drywall mechan-
ics.ﬂ  The complaint did not name her as an agent or supervisor or 
representative of management. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 40ing the work of a journeyman.  Respondent additionally con-
tends that the three were not bona
 fide applicants.  I disagree.  
They truly wanted to work for Respondent, albeit with the ulte-

rior motive of trying to organize it from the inside.  The ration-
ale quoted by Respondent was language in decisions
8 by ad-
ministrative law judges 
that was specifically not relied on by 
the Board.  
Finally, the General Counsel has also proved the third re-
quirement regarding antiunion animus, even though there is no 
direct evidence of Respondent™s
 discriminatory intent.  The 
only defense that Respondent made
 during the investigation of 
the underlying unfair labor practice charge was that it had a 
posted rule that all applications 
expired after 30 days.  That was 
patently false.  Respondent then
 seemingly shifted, after the 
General Counsel™s case had been presented, to a claim that 
there had always been an unwritten 30-day rule, a claim that 

Respondent had never made before and which I have found not 
credible.  ﬁThe Board has long expressed the view that when an 
employer vacillates in offering 
a rational and consistent account 
of its actions, an inference may be drawn that the real reason 

for its conduct is not among those asserted.ﬂ  
Black Entertain-ment Television, 
324 NLRB 1161 (1997), quoting 
Sound One 
Corp., 317 NLRB 854, 858 (1995).  Where a defense is shifting 
and inconsistent, this is strong support for a finding that no 
legitimate reason existed for a refusal to hire.  
Frances House, Inc., 322 NLRB 516, 523 (1996).  It is well settled that, when 

the asserted reason for an action fails to withstand scrutiny, the 
Board may infer that there is
 another reasonŠan unlawful one 
which the employer seeks to concealŠfor the discipline.  
Shat-tuck Denn Mining Corp.
, 362 F.2d 466, 470 (9th Cir. 1966); 
Painting Co.
, 330 NLRB 1000, 1001 fn. 8 (2000).  I make that 
inference, noting that Montgomery™s posting of the new rules 
on April 27 was a direct and imme
diate reaction caused by the 
appearance of and applications 
by the union representatives the 
day before, all to prevent 
them from being hired. 
Accordingly, I conclude that the General Counsel has pre-
sented a prima facie case of a vi
olation of Section 8(a)(3) and 
(1) of the Act by Respondent™s refusal to hire the three union 
representatives.  Under 
Wright Line, as explained in 
FES, supra at 12, the burden then shifts to Respondent  
 to show that it would not have hired the applicants even in the 
absence of their union activity or affiliation.  If the respondent 
asserts that the applicants were
 not qualified for the positions 
it was filling, it is the respondent™s burden to show, at the 

hearing on the merits, that they did not possess the specific 
qualifications the position required or that others (who were 
hired) had superior qualificatio
ns, and that it would not have 
hired them for that reason even in the absence of their union 
support or activity. 
 There is nothing to indicate that Montgomery considered the 
applications of Cosenza, Browne, and Miller when he hired 
employees in June and July.  The applications were stale, ac-
cording to Respondent™s theory, and the three were rejected for 
no reason other than the fact th
at the applications were no 
                                                          
 8 Bay Control Services, 
315 NLRB 30, 35 (1994); 
Eckert Fire Pro-tection, Inc., supra at 208Œ209.  
longer valid, a reason that was 
pretextual and false.  Respon-
dent did not show that the thre
e had less qualifications than the 
helpers and laborers whom it hire
d.  The qualifications of the 
three union representatives were never an issue; their character 
was never an issue; their veracity was never an issue.  Mont-
gomery may have looked at the 
applications on April 26, but 
never saw the ﬁglaring similari
tiesﬂ about which Respondent™s 
counsel complains in his brief.  Nor was there any threat by 
Browne™s comment that Montgomery was now messing with 

the Union, other than the threat of union organization.  The 
facts in 
Heiliger Electric Corp.
, 325 NLRB 966 (1998), cited 
by Respondent, are completely dissimilar.  
Accordingly, Respondent has faile
d to meet its burden.  It 
has not shown that it would have taken the same action even in 

the absence of their union activities.  I conclude that Respon-
dent violated Section 8(a)(3) and (1) of the Act by refusing to 
hire Cosenza, Browne, and Miller.  
Germinsky Electrical Co.
, 331 NLRB 1365 (2000), relied on by Respondent, is distin-

guishable on various grounds, including the fact that the admin-
istrative law judge specifically found, supra at 1371, that none 
of the reasons proffered by the employer for refusing to hire the 
applicants were ﬁdemonstrably fa
lse or pretextual in nature.ﬂ 
The complaint also alleged that Respondent refused to con-
sider these union representa
tives for employment, in 
FES, supra at 15, the Board set forth a somewhat different test for analyz-

ing refusal-to-consider allegations:  
 [T]he General Counsel bears th
e burden of showing the fol-
lowing at the hearing on the merits: (1) that the respondent 

excluded applicants from a hiring process; and (2) that anti-
union animus contributed to the decision not to consider the 
applicants for employment.  Once this is established, the bur-
den will shift to the respondent to show that it would not have 
considered the applicants even in the absence of their union 
activity or affiliation.  
 Montgomery admitted that only applicants who have been 
interviewed are considered for hire and that he did not inter-

view the applicants.  He further admitted that he refused to 
consider Cosenza, Browne, and Miller for any position that was 
available and thus excluded them
 from the hiring process.  Re-spondent made no showing that it would have considered them 

had they not been union representatives.  It follows that Re-
spondent violated Section 8(a)(3) and (1) of the Act by refusing 
to consider them.  
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it mu
st be ordered to cease and de-
sist.  I will not, however, grant 
the full remedy that is normally 
granted in these salting cases.  
First, I reject the General Coun-

sel™s request for instatement.  The three union representatives 
cheated on the employment test 
given to them by Respondent.  
The answers of Browne and Miller
 were almost identical, in-
cluding the blanks that they left in answer to questions.  That 
was not coincidental.  For example, the question on the ﬁDry-
wall Hangerﬂ test asked: ﬁDescribe why, when hanging dry-
wall on light gauge studs, you need
 to screw the soft side or 
open side first.ﬂ  The answers 
were the same: ﬁTo be shoure 
 SMUCKER CO. 41the stud don™t bend on next piece.ﬂ  Not only is the language 
identical; so is the misspelling of the word ﬁsure.ﬂ  The ﬁkﬂ in 
both representatives™ answers to question 9 on the ﬁDrywall 
Hangerﬂ test is distinctively the same.  What Miller identified 
as being his handwriting, so different from the writing on the 
rest of the page, was fine and 
small by comparison.  Compare, 
for example, the writing of most of the answers on the ﬁMetal 

Framerﬂ test, ﬁclock wiseﬂ in answer to question 5 on the 
ﬁDrywall Hangerﬂ test, and the answer to question 3 on the 
ﬁACT Mechanicﬂ test and more particularly, the different an-
swer written under the bolder wr
iting in answer to question 2 
on the same test. 
Browne either gave the answers to Miller or he wrote the an-
swers for both himself and Miller, whose formal experience in 

construction work was limited to 
fitting sprinkler systems and 
who, although he may have been 
able to do some drywall work 
at home and help out friends and family, was unfamiliar with 
the terms used in the trade and thus needed help on the test.  It 
may be that Cosenza did less cheating than the others, but Re-
spondent™s reception area was a small room in which Cosenza 
could easily see and hear what was going on; and he, as well as 

the others, lied at the trial when answering that they did not 
cheat.  From that response, I infer that he contributed answers 
to the others in an attempt to deceive Respondent and make this 

case stronger.  (He also wrote on his application that he had 
graduated from high school
, but he did not.)  That conduct is 
not to be rewarded by their inst
atement.  The General Counsel™s 

contention that they cheated togetherŠconcertedlyŠthus de-
serving protection under Section 7 of
 the Act, is too absurd to require comment.  In sum, their 
flagrant conduct demonstrates 
that they are unfit to be Respondent™s employees.  
Marshall Durbin Poultry Co., 310 NLRB 68 (1993), enfd. in relevant 
part 39 F.3d 1312 (5th Cir. 1994); 
John Cuneo, Inc.
, 298 NLRB 856, 857 (1990).  
The award of backpay raises different concerns.  One of 
them relates to the fact that these same union representatives 
have been traveling from 
nonunion employer to nonunion em-
ployer, seeking to salt.  There are a number of unfair labor 

practice charges pending involving them.  But, 
Ferguson Elec-tric Co., 330 NLRB 514 (2000), requires them to mitigate their 
damages, should an unfair labor practice be found in this pro-
ceeding and an award of backpay granted.  Under that rationale, 
the only thing that the Board must ensure is that there are not 
too many salting cases that are lost track of, lest a union busi-
ness agent be awarded double and treble and quadruple back-
pay awards, with little to guide which employer should be re-
sponsible for what backpay. 
In addition, I must admit my reluctance to award backpay to 
people who so brazenly cheated on Respondent™s employment 
test to find out their qualifications, especially because these are 
not out-of-work journeymen or ordinary employees, but per-
sons employed by labor unions 
who are paid their salaries, no 
matter whether they successf
ully ﬁsaltﬂ or not.  But 
Ferguson teaches that union representatives are entitled to receive this 
backpay, and 
John Cuneo, Inc.
, 298 NLRB 856, 857 (1990), 
teaches that after-acquired evidence of employee misconduct 

may cut off backpay upon discovery, but does not extinguish an 
employee™s right to it.  The Ge
neral Counsel contends that 
backpay liability may be cut off only when the employer has an 
established past practice of terminating an employee for that 
reason.  In a situation where the employer™s actions in refusing 
to employ are so predictable and so warranted, I find that no 
past practice is necessary, especially because there is no inkling 
that any prior applicant had the 
gall and the lack of honesty that 
these applicants had and beca
use the conduct of Cosenza, 
Browne, and Miller was malum in se.  
Accordingly, I will recommend that backpay be awarded, as 
if they were hired to fill the first three openings for laborers and 
trainees.  The backpay is to 
continue until November 16, 2000, 
the second day of this hearing, when Montgomery testified 
about the tests.  Backpay shall 
otherwise be computed as set 
forth in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with in-
terest as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
On these findings of fact and conclusions of law, on the 
briefs submitted by the General Counsel and Respondent and 

on the entire record,
9 including my observation of the witnesses 
as they testified, I issue the following recommended
10ORDER The Respondent Smucker Company,
 its officers, agents, suc-
cessors, and assigns, shall 
1.  Cease and desist from 
(a) Failing to consider for hire and refusing to hire job appli-
cants because of their union affiliation. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-

teed them by Section 7 of the National Labor Relations Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Make Fred Cosenza, Timothy Browne, and Wayne Miller 
whole for any loss of pay and benefits they may have suffered, 
in the manner set forth in the remedy section of this decision. 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. (c) Within 14 days after service by the Region, post at its fa-
cility in Smoketown, Pennsylvani
a, copies of the attached no-

tice marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms 
provided by the Regional Director for Region 4, after being 
                                                          
 9 The General Counsel™s and Respondent™s motion to correct the of-
ficial transcript are granted.  
10 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 42signed by Respondent™s authorized representative, shall be 
posted by Respondent immediately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  

Reasonable steps shall be taken by Respondent to ensure that 
the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, Respondent shall dupli-cate and mail, at its own expense, a copy of the notice to all 
current employees and former employees employed by the 
Respondent at any time since June 8, 1999. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
     